Hemphill, Ch. J.
This is an indictment for killing a jack; and a motion to quash was overruled. We had examined the alleged error of this ruling, and were satisfied that the ground was not well taken, and that there was no error ; but on a more close inspection of the record, it appeared that the recognizance was defective in this, that it bound the appellant to make his personal appearance at the present Term of the Supreme Court now held at Austin, and there remain from day to day and from Term to Term until discharged by law, &c. &c., whereas he should have been bound to appear at the next Term of the District Court, and from Term to Term thereafter, then and there to abide whatever judgment, &c. &c. (Acts of 1854, p. 71.)
*39This is fatal to the appeal, and accordingly it is ordered that the same be dismissed.
Appeal dismissed.